Walker, J.
The plaintiffs brought their action ora the seventeenth day of March, 1871, in the District Court-to try title to land. The defendants answered by a plea of res adjudícala, and also plead the general issue. The court sustained the plea of res adjudícala, and overruled the exceptions which were filed to it. It appeared from this pleading that the plaintiffs had filed a, former suit for the same land, against substantially the-same parties, which was determined against them ora the twenty-ninth day of November, 1862. The decision of this court in the case of Crawford v.. Bender (see MSS. opinions of last term), determines the case at bar.
The statute limiting the time to one year within which a second action of trespass may be brought, is a statute-of limitation ; and as clearly within the purview of the-forty-third section of the twelfth article of the Constitution of 1870, as any other statute.
This suit was properly brought within one year after the thirtieth of March, 1870.
The judgment of the district court is reversed and the cause remanded.
Reversed, and. remanded.